office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b03 tbhughes postf-140301-13 uilc date date to ms pegene mcphaden international group manager team king of prussia pa deputy commissioner international large business international from barbara a felker branch chief branch office of the associate chief_counsel international subject foreign tax redeterminations with respect to pre-1987 accumulated_profits this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend ----------- ----------------------------- ---------------- ----------------------- ---------------------------- ------------------------------------------ ---------------------------- ------------------------ --------------------------- forparent usparent ein usgroup forcorp1 forcorp2 forcorp3 forcorp4 ygroup forcountry w ---------------------- forcountry x ------------------------- forcountry y ---------- forcountry z y state --------------------- --------- postf-140301-13 ---------- --------- y state y state y tax agency ------------------------------------ date business a ------------------ -------------------- issue whether an additional_amount of foreign tax paid in a post-1986 taxable_year with respect to pre-1987 accumulated_profits of forcorp4 should be accounted for by adjusting forcorp4’s relevant annual layers of pre-1987 accumulated_profits and pre- foreign_income_taxes or forcorp4’s pools of post-1986_undistributed_earnings and post-1986_foreign_income_taxes conclusion under the provisions of sec_902 and sec_1_902-1 sec_1_902-1 and sec_1_905-5t prior to its expiration on date a foreign_tax_redetermination with respect to a taxable_year prior to the first taxable_year taken into account in computing the post-1986_undistributed_earnings and post-1986_foreign_income_taxes of forcorp4 is not taken into account by adjusting the corporation’s pools of post-1986_foreign_income_taxes and post-1986_undistributed_earnings instead the additional foreign taxes paid must be accounted for by adjusting forcorp4’s annual layers of pre-1987 accumulated_profits and pre-1987 foreign_income_taxes facts forparent is an entity incorporated in forcountry w and resident for tax purposes in forcountry x forparent operates in the united_states through usparent ein the u s parent company of a u s affiliated_group usgroup it also operates in forcountry y through forcorp1 the forcountry y parent company for ygroup prior to date forcorp1 and its subsidiaries were not relevant for u s tax purposes because forcorp1 was owned by forcorp2 a forcountry z corporation and indirect subsidiary through other forcountry z entities of forparent on date usparent acquired percent of forcorp1 as part of a series of transactions as a result of being acquired by usparent forcorp1 and the other members of ygroup became controlled_foreign_corporations cfcs in forcorp1 directly owns percent of forcorp3 a forcountry y corporation which in turn owns percent of forcorp4 a forcountry y corporation that is the primary forcountry y operating company whose taxes are at issue usparent recognized a sec_951 inclusion in relating to a sec_956 investment in u s property the purchase of certain u s trade receivables from a member of the usgroup by forcorp4 and computed an amount of foreign taxes postf-140301-13 deemed paid under sec_960 with respect to that inclusion all relevant entities use the calendar_year as their u s and foreign taxable years foreign tax assessments between and forcorp4 was assessed additional tax and interest by the y tax agency and the y state sec_1 and tax authorities with respect to its taxable years through although forcorp4 is contesting certain of the forcountry y and y state sec_1 and tax assessments it was required to pay percent of the total assessments of tax and interest pending resolution of the issues these amounts together with the full amounts of tax and interest due with respect to certain agreed adjustments with respect to taxable years through were paid in through usparent and exam agree that forcorp4’s pools of post-1986_undistributed_earnings and post-1986_foreign_income_taxes were established beginning on date the first year for which forcorp4 had a domestic corporate shareholder entitled to compute an amount of foreign taxes deemed paid usparent takes the position that all of the additional creditable tax_payments that were made by forcorp4 to country y and to the y states in through but not in with respect to taxable years through are added in the year paid to forcorp4’s pool of post-1986_foreign_income_taxes even though none of the earnings to which the taxes for through relate are included in forcorp4’s post-1986_undistributed_earnings pool legal authority a foreign_tax_credit sec_901 provides that if the taxpayer chooses to have the benefits of subpart a - foreign_tax_credit the tax_imposed_by_chapter_1 shall subject_to the limitation of sec_904 be credited with the amounts provided in the applicable paragraph of subsection b plus in the case of a corporation the taxes deemed to have been paid under sec_902 and sec_960 sec_901 states that subject_to the limitation of sec_904 a domestic_corporation is allowed to claim a credit under sec_901 for the amount of any income_war_profits_and_excess_profits_taxes paid_or_accrued during the taxable_year to any foreign_country or to any possession_of_the_united_states under sec_902 a domestic_corporation which owns percent or more of the voting_stock of a foreign_corporation from which it receives dividends in any taxable_year shall be deemed to have paid the same proportion of such foreign corporation’s post- foreign_income_taxes as the amount of such dividends determined without regard to sec_78 bears to such foreign corporation’s post-1986_undistributed_earnings postf-140301-13 sec_960 provides that if there is included under sec_951 in the gross_income of a domestic_corporation any amount attributable to earnings_and_profits of a foreign_corporation which is a member of a qualified_group as defined in sec_902 b with respect to the_domestic_corporation then except to the extent provided in regulations sec_902 shall be applied as if the amount so included were a dividend paid_by such foreign_corporation under sec_902 the term post-1986_undistributed_earnings means the amount of the earnings_and_profits of the foreign_corporation computed in accordance with sec_964 and sec_986 accumulated in taxable years beginning after date as of the close of the taxable_year of the foreign_corporation in which the dividend is distributed and without diminution by reason of dividends distributed during such taxable_year sec_902 provides that the term post-1986_foreign_income_taxes means the sum of the foreign_income_taxes with respect to the taxable_year of the foreign_corporation in which the dividend is distributed and the foreign_income_taxes with respect to prior taxable years beginning after date to the extent such foreign taxes were not attributable to dividends distributed by the foreign_corporation in prior taxable years however under sec_902 if the first day on which the requirements of sec_902 are met with respect to any foreign_corporation is in a taxable_year of such corporation beginning after date the post-1986_undistributed_earnings and the post-1986_foreign_income_taxes of such foreign_corporation shall be determined by taking into account only periods beginning on and after the first day of the first taxable_year in which such requirements are met sec_902 provides that the requirements of sec_902 are met with respect to any foreign_corporation if percent or more of the voting_stock of such foreign_corporation is owned by a domestic_corporation or the requirements of sec_902 relating to the inclusion of the foreign_corporation in a chain of foreign_corporations constituting a qualified_group are met with respect to such foreign_corporation see also sec_1_902-1 sec_1_902-1 sec_1_902-1 and sec_1_902-1 defining post-1986_foreign_income_taxes and post-1986_undistributed_earnings with reference to the special effective date provisions of sec_902 sec_902 provides rules with respect to the treatment of distributions out of earnings accumulated in taxable years beginning before and in post-1986 taxable years before the requirements of sec_902 are met with respect to the foreign_corporation sec_902 provides that in the case of any dividend paid_by a foreign_corporation out of accumulated_profits as defined in sec_902 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 for taxable years beginning before the first taxable_year taken into account in determining the post- undistributed_earnings of such corporation sec_902 as amended by the tax_reform_act_of_1986 shall not apply but sec_902 as in effect on the day before the postf-140301-13 date of the enactment of such act shall apply sec_902 and sec_1_902-1 provide that dividends_paid in post-1986 taxable years shall be treated as made first out of post-1986_undistributed_earnings to the extent thereof under sec_1_902-1 consistent with the law in effect prior to the tax_reform_act_of_1986 and sec_1_902-3 any dividend in excess of post-1986_undistributed_earnings is attributable to pre-1987 accumulated_profits for a taxable_year to the extent thereof on a last-in_first-out basis under sec_902 and sec_1_902-1 foreign taxes deemed paid with respect to dividends_paid out of pre-1987 accumulated_profits are computed under sec_902 and the regulations thereunder as in effect prior to the effective date of the tax_reform_act_of_1986 sec_1_902-1 provides that the term pre-1987 accumulated_profits means the amount of the earnings_and_profits of a foreign_corporation computed in accordance with sec_902 and attributable to its taxable years beginning before date however consistent with sec_902 if the special effective date of sec_902 and sec_1_902-1 applies pre-1987 accumulated_profits also includes any earnings_and_profits computed in accordance with sec_964 and sec_986 attributable to the foreign corporation’s taxable years beginning after date but before the first day of the first taxable_year of the foreign_corporation in which the ownership requirements of sec_902 and sec_1_902-1 through are met with respect to that corporation id under sec_902 and sec_1_902-1 the amount of a distribution out of pre-1987 accumulated_profits and the amount of foreign_income_taxes deemed paid under sec_902 with respect thereto shall be determined and translated into united_states dollars by applying the law as in effect prior to the effective date of the tax_reform_act_of_1986 sec_1_902-1 provides that the term pre-1987 foreign_income_taxes means any foreign_income_taxes paid accrued or deemed paid_by a foreign_corporation on or with respect to its pre-1987 accumulated_profits pre-1987 accumulated_profits and pre-1987 foreign_income_taxes are computed and maintained in annual layers in accordance with sec_1_902-3 see sec_1_902-3 e and f b foreign tax redeterminations sec_905 provides that in general if a accrued taxes when paid differ from the amounts claimed as credits by the taxpayer b accrued taxes are not paid before the date years after the close of the taxable_year to which such taxes relate or c any_tax paid is refunded in whole or in part the taxpayer shall notify the secretary who shall redetermine the amount of the tax for the year or years affected sec_905 also provides that the secretary may prescribe adjustments to the pools of post-1986_foreign_income_taxes and the pools of post-1986_undistributed_earnings under sec_902 and sec_960 in lieu of the redetermination of u s tax required under the preceding sentence sec_989 also authorizes regulations providing for alternative postf-140301-13 adjustments to the application of sec_905 that are necessary or appropriate to carry out the purposes of subpart j relating to transactions in foreign_currency sec_905 provides additional rules for taxes not paid within two years in general except as provided in sec_905 in making the redetermination under sec_905 no credit is allowed for accrued taxes not paid before the date two years after the close of the taxable_year to which such taxes relate under sec_905 and ii any such taxes if subsequently paid are taken into account in the case of taxes deemed paid under sec_902 or sec_960 for the taxable_year in which paid and no redetermination shall be made under sec_905 by reason of such payment and in any other case for the taxable_year to which such taxes relate sec_905 was amended and sec_905 and sec_905 were added by the taxpayer_relief_act_of_1997 p l sec_1102 effective for taxes which relate to tax years beginning after date however under sec_902 and sec_1_902-1 sec_1_902-1 and sec_1_902-1 the amount of a distribution out of pre-1987 accumulated_profits and the amount of foreign_income_taxes deemed paid under sec_902 with respect to such a distribution is determined by applying the law in effect prior to the effective date of the tax_reform_act_of_1986 which did not include the provisions of sec_905 and sec_905 temporary and proposed_regulations published under sec_905 in and amended in part in generally provide that foreign tax redeterminations with respect to post-1986_undistributed_earnings are taken into account through prospective adjustments to post-1986_undistributed_earnings and post-1986_foreign_income_taxes rather than by redetermining the foreign taxes deemed paid and the u s tax_liability of the foreign corporation’s domestic corporate shareholders see sec_1 3t a and 905-3t d i sec_905 codified this rule with respect to additional payments of creditable_foreign_taxes that relate to tax years beginning after date sec_1_905-5t provides rules governing the application of sec_905 to foreign tax redeterminations occurring in taxable years beginning prior to date and to foreign tax redeterminations occurring after date with respect to foreign tax deemed paid under sec_902 or sec_960 with respect to pre- accumulated_profits as defined in sec_1_902-1 to include both taxable years beginning before and post-1986 taxable years beginning before the foreign_corporation first had a domestic corporate shareholder eligible to compute foreign taxes deemed paid under sec_1_905-5t the term foreign_tax_redetermination is defined in sec_1_905-3t as a change in foreign tax_liability that may affect a taxpayer’s foreign_tax_credit including additional payments of creditable_foreign_tax sec_1_905-5t states that a redetermination of united_states tax_liability is required with respect to any foreign_tax_redetermination subject_to sec_1_905-5t postf-140301-13 the proposed and temporary regulations under sec_905 at sec_1 3t 905-4t and 905-5t were published on date and amended in part by temporary regulations made effective for taxes paid_or_accrued in taxable years of united_states taxpayers beginning on or after date and taxes paid_or_accrued by a foreign_corporation in its taxable years ending with or within such taxable years of its domestic corporate shareholder because the amendments were not finalized by date those temporary regulations expired on date see sec_1_905-3t sec_1_905-4t and sec_1_905-5t c contested taxes sec_1_446-1 provides that in general under an accrual_method a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability all_events_test sec_1_461-4 generally provides that economic_performance with respect to tax_liabilities occurs as the tax is paid to the governmental authority that imposed the tax however sec_1_461-4 provides that certain foreign taxes are excepted from the economic_performance payment prong of the all_events_test that provision states that if the liability of a taxpayer is to pay an income war profits or excess_profits_tax that is imposed by the authority of any foreign_country and is creditable under sec_901 economic_performance occurs when the requirements of the all_events_test other than economic_performance are met whether or not the taxpayer elects to credit such taxes under sec_901 in dixie pine products company v commissioner 320_us_516 the supreme court considered whether an accrual basis taxpayer could deduct a mississippi gasoline tax when the taxpayer simultaneously contested the liability the court considered the all_events_test and held that this requirement could not be satisfied where the liability is contingent and is contested by the taxpayer id pincite the court concluded that a deduction may be obtained only for the taxable_year in which the liability for the tax was finally adjudicated id when applying the contested tax doctrine to a creditable foreign_income_tax the court in the cuba railroad company v united_states 124_fsupp_182 s d n y adopted the supreme court’s line of reasoning that a contested liability does not accrue until the contest is resolved however the district_court concluded that sec_905 modifies the application of the all_events_test for foreign tax_credits it held that if a contest involves a foreign tax_liability when the contest is resolved sec_905 applies to relate the accrued tax back to and treat it as having accrued in the earlier year to which the tax relates thus in cuba railroad taxes paid to cuba constitute a proper accrual for the purpose of the foreign_tax_credit for the year to which the taxes relate although the contested liability was not resolved and the taxes were not paid until a later year postf-140301-13 revenue rulings 1958_1_cb_266 1970_1_cb_160 and 1984_2_cb_125 the cuba railroad rulings provide further guidance with respect to the accrual relation back and crediting of contested foreign_income_taxes after discussing sec_901 and sec_905 revrul_58_55 states that the basic purpose of the allowance of a foreign_tax_credit is to provide a credit against united_states income_tax on specific income from foreign sources for foreign taxes paid on such income and in this manner to substantially avoid double_taxation on the income when earned the alternative provisions of sec_905 providing taxpayers using the cash_method_of_accounting a one-time election to claim credits for foreign taxes in the year accrued demonstrate the special nature of the credit allowing a cash_basis taxpayer to take the credit in the year in which the foreign tax accrued permits the taxpayer to offset the foreign tax against u s income_tax due on the same income thereby relieving double_taxation under the all-events test for accrual contested taxes cannot accrue until the liability is finally determined but revrul_58_55 states that under the principles stated in cuba railroad and in view of the special nature of the foreign_tax_credit as evidenced by its legislative_history and concept the accrual will relate back to the taxable_year for which the foreign tax is in dispute the ruling holds that the contested tax doctrine as expressed in dixie pine is not applicable to the accrual of foreign taxes for the purpose of the credit provided in sec_901 a foreign tax is accruable for the purpose of such credit for the taxable_year to which it relates even though the taxpayer contests the liability and such tax is not paid until a later year however such accrual cannot be made until the contested liability is finally determined when the contest is resolved the accrual relates back and credit may be claimed against u s tax in the relation-back year in revrul_70_290 the taxpayer a domestic_corporation had income from a foreign_country in and and was assessed an income_tax by the government of that foreign_country the tax assessed was paid_by the taxpayer however the taxpayer was not certain that the amount assessed was its true tax_liability and filed claims for refunds of overassessments of tax for both years the ruling provides that to the extent the taxpayer substantiates as provided in sec_905 that it has actually paid a tax_liability it is contesting the taxpayer may claim a credit under sec_901 against its u s income_tax on foreign_source_income for the taxable years involved the ruling notes that if the protest by the taxpayers against the original assessment prevails and the contested tax is refunded the amount of the foreign_tax_credit will be redetermined under sec_905 revrul_58_55 was amplified by and revrul_70_290 was clarified by revrul_84_125 which illustrates and refines the relation-back doctrine under the facts of the ruling in foreign_country fc asserted that x was liable for 100x dollars of additional fc income_tax with respect to x’s fc tax_year x contested the assessment of any such additional liability although contesting the assessment of additional taxes and without admitting that any additional_amount was due x in postf-140301-13 paid 5x dollars of the asserted deficiency in it was finally determined that x was liable for 20x dollars of additional fc income_tax and in x paid the remaining 15x dollars of the taxes in satisfaction of the determination revrul_84_125 addresses the question of to what extent and in what taxable_year should an accrual_method taxpayer that contests the assessment of additional income_tax by a foreign government be allowed a foreign_tax_credit under sec_901 for the contested tax revrul_84_125 summarized revrul_70_290 stating that the latter ruling holds that the provisions of sec_905 contemplate that credit is to be given for the taxes paid to a foreign government and that a redetermination of the credit is to be made in the event of a refund of such taxes to the taxpayer by the foreign government thus the portion of contested foreign tax that is actually paid_by the taxpayer is accruable for the taxable_year to which the foreign tax_liability relates as provided in sec_905 and such accrual can be made at the time of payment even though the amount of the tax_liability is not finally determined at the time of payment revrul_84_125 accordingly provides that in x may claim a credit of 5x dollars against its u s tax for the amount of the additional foreign tax_assessment that was contested but actually paid_by x in which is considered to accrue for the taxable_year pursuant to sec_905 in subsequent to the final_determination of x’s additional foreign tax_liability x may claim a foreign_tax_credit of 15x dollars which relates back and accrues for the taxable_year representing the difference between the portion of the final foreign tax_assessment for which x is finally determined to be liable 20x dollars and the amount previously paid and claimed as a credit by x in 5x analysis because forcorp4 first became a cfc on date when usparent met the requirements of a domestic shareholder under sec_902 and sec_1_902-1 forcorp4’s pools of post-1986_undistributed_earnings and post-1986_foreign_income_taxes include only earnings and taxes for taxable years beginning on and after date the first day of forcorp4’s first taxable_year in which usparent met such ownership requirements sec_902 sec_1 a earnings_and_profits accumulated by forcorp4 prior to date are pre-1987 accumulated_profits attributable to forcorp4’s taxable years beginning before the first day of its first taxable_year in which the ownership requirements were met by usparent with respect to forcorp4 sec_1_902-1 and foreign_income_taxes paid accrued or deemed paid_by forcorp4 on or with respect to its pre-1987 accumulated_profits are pre-1987 foreign_income_taxes sec_1 a iii accordingly additional_amounts of creditable_foreign_taxes paid_by forcorp4 in through with respect to its pre-1987 accumulated_profits for its postf-140301-13 taxable years are pre-1987 foreign_income_taxes these amounts are definitionally excluded from and so may not be included in forcorp4’s pool of post- foreign_income_taxes sec_1_902-1 sec_1_902-1 and sec_1_902-1 where actual or deemed dividends are attributable to both post-1986_undistributed_earnings and pre-1987 accumulated_profits such dividends will be deemed to be paid first out of post-1986_undistributed_earnings to the extent thereof after which the remainder is attributable to pre-1987 accumulated_profits to the extent thereof sec_1_902-1 if a portion of the dividend is paid out of pre-1987 accumulated_profits deemed paid foreign tax_credits are determined under sec_902 and the regulations thereunder as in effect prior to the effective date of the tax_reform_act_of_1986 even though such pre-pooling years may include years that are chronologically after sec_1_902-1 the pre-1987 version of sec_902 used a year-by-year approach rather than the multi-year pooling approach used for post-1986_foreign_income_taxes to the computation of deemed paid taxes that is under pre-1987 law a separate sec_902 computation is made for each taxable_year from which earnings are distributed or deemed distributed for this purpose distributions are deemed made out of annual accounts of pre-1987 accumulated_profits on a last-in first- out basis sec_1_902-1 sec_1_902-1 sec_1_902-3 thus to the extent that forcorp4 pays an actual or deemed_dividend sec_1_902-1 provides that the dividend is paid first out of post-1986_undistributed_earnings and sec_1_902-1 requires that the pool of post-1986_foreign_income_taxes be reduced by the amount of taxes deemed paid under sec_1_902-1 and sec_1_902-1 any dividend in excess of post-1986_undistributed_earnings is attributable to pre-1987 accumulated_profits and the pre-1987 foreign_income_taxes of a particular year are reduced by the amount of taxes paid or deemed paid_by the foreign_corporation on or with respect to the amounts distributed or otherwise included in income from pre-1987 accumulated_profits of that taxable_year as detailed in the facts portion of this memorandum forcorp4 was assessed additional taxes and therefore had foreign tax redeterminations with respect to its pre- accumulated_profits for through forcorp4 is contesting certain of the tax assessments from the y tax agency and y state sec_1 and however forcorp4 was required to and did pay percent of the assessments pending resolution of the issue under the contested tax doctrine as set out in cuba railroad and revenue rulings and a contested tax may be accrued while the contest is ongoing but only to the extent that it has been paid to the foreign government in the instant case under the authority of the revenue rulings forcorp4 may include the amount of contested taxes that were paid to country y in the appropriate annual layer of pre-1987 foreign_income_taxes for through because those taxes have been paid to the foreign_country and forcorp4 is contesting its liability for such taxes therefore usgroup may be entitled to claim a foreign_tax_credit with respect to these postf-140301-13 taxes as well as additional_amounts of uncontested taxes for those years that were properly accrued and paid_by forcorp4 to the extent they are deemed paid_by usparent with respect to a distribution or inclusion of forcorp4’s pre-1987 accumulated_profits for the same taxable_year additional assessments of tax paid with respect to forcorp4’s and later taxable years are properly accounted for under sec_905 and sec_1_905-3t by adjusting forcorp4’s post-1986_undistributed_earnings and post-1986_foreign_income_taxes pools in the year those taxes are paid usparent argues that under sec_905 and sec_1_905-3t foreign taxes deemed paid under sec_902 or sec_960 that are paid more than two years after the year to which the taxes relate must be taken into account in the year the tax is paid thus usparent argues that for example under sec_905 an additional tax_assessment with respect to that forcorp4 paid in should decrease forcorp4’s pool of post-1986_undistributed_earnings and increase forcorp4’s pool of post-1986_foreign_income_taxes in because is more than two years after instead of adjusting forcorp4’s annual layer of pre-1987 accumulated_profits and pre-1987 foreign_income_taxes for usparent’s position finds no support in the code the regulations or sound tax policy sec_905 and sec_1_905-3t do not apply to sec_902 computations including the effect of foreign tax redeterminations on the amount of foreign taxes deemed paid with respect to pre-1987 accumulated_profits instead those computations are governed by the law in effect prior to the tax_reform_act_of_1986 sec_902 and sec_1_905-5t usparent acknowledges that earnings_and_profits accumulated by forcorp4 in taxable years beginning before date are pre-1987 accumulated_profits under sec_1_902-1 and sec_1_902-3 and f any foreign_income_taxes of forcorp4 that are attributable to pre-1987 accumulated_profits including but not limited to the additional foreign tax assessments paid in through with respect to taxable years through are pre-1987 foreign_income_taxes under sec_902 and sec_902 such pre-1987 foreign_income_taxes must be taken into account under the annual layering rules of sec_1_902-3 and are definitionally excluded from forcorp4’s pool of post-1986_foreign_income_taxes under sec_902 and sec_1_902-1 the amount of a distribution out of any pre-1987 accumulated_profits and the amount of foreign_income_taxes deemed paid under sec_902 with respect to such a distribution is determined by applying the law as in effect prior to the effective date of the tax_reform_act_of_1986 the regulations under sec_905 similarly confirm that foreign tax redeterminations with respect to pre-1987 accumulated_profits regardless of when made are accounted for by adjusting the foreign corporation’s pre-1987 accumulated_profits and pre-1987 foreign_income_taxes for the year or years affected and not by adjusting the corporation’s post-1986_undistributed_earnings and post-1986_foreign_income_taxes pools sec_1_905-3t specifically limits the application of the prospective postf-140301-13 pooling adjustment rules of sec_1_905-3t to foreign tax redeterminations with respect to post-1986_undistributed_earnings as provided in sec_1_905-5t the rules of sec_1_905-5t rather than the rules of sec_1_905-3t apply to foreign tax redeterminations with respect to pre-1987 accumulated_profits as amended in the sec_905 temporary regulations were in effect for and for almost all of the years in which forcorp4 was assessed and paid most of the additional taxes with respect to its pre-1987 accumulated_profits for taxable years through under mayo foundation for medical education research v united_states 131_sct_704 these regulations had the force of law until they expired on date by their terms the regulations plainly preclude the inclusion in forcorp4’s post-1986_foreign_income_taxes pool of any additional tax paid with respect to forcorp4’s pre-1987 accumulated_profits for its taxable years through but in any event as described in detail above the plain language of sec_902 and sec_902 and the final regulations under those sections mandate the same result usparent’s attempt to rely on sec_905 to support a position expressly contradicted by the rules in sec_1_905-3t and -5t cited above would fail even if the contrary position set out in those regulations and mandated by sec_902 and the regulations under that section were disregarded sec_905 provides only that additional payments of tax paid_by a foreign_corporation shall be taken into account in the taxable_year in which paid and no redetermination of u s tax shall be made under sec_905 by reason of such payment it does not mandate inclusion of pre-1987 foreign_income_taxes in the post-1986_foreign_income_taxes pool instead it simply provides that such taxes can only be deemed paid in the year paid or subsequent years and are not taken into account by redetermining foreign taxes deemed paid and the u s shareholder’s u s tax for prior years including and subsequent to the year or years to which the taxes relate here the required adjustment to the appropriate annual layer of forcorp4’s pre-1987 accumulated_profits and pre-1987 foreign_income_taxes will not require a redetermination of u s tax under sec_905 and sec_1_905-5t because no portion of forcorp4’s pre-1987 accumulated_profits have yet been distributed or otherwise included in usparent’s income and no portion of forcorp4’s pre-1987 foreign_income_taxes have ever been deemed paid the required adjustments to forcorp4’s pre-1987 foreign_income_taxes paid with respect to its pre-1987 accumulated_profits for taxable years will be taken into account in computing usparent’s foreign taxes deemed paid only in connection with distributions or inclusions of forcorp4’s pre-1987 accumulated_profits in years subsequent to the year in which the additional taxes were paid accordingly even if sec_905 applied to the additional assessments which under sec_902 and sec_902 the regulations under those sections and sec_1_905-3t and -5t it clearly does not usparent would still be precluded from including any pre-1987 foreign_income_taxes of forcorp4 in its post-1986_foreign_income_taxes pool 1we note that sec_905 is effective for taxes that relate to tax years beginning after date therefore in addition to the dispositive reasons postf-140301-13 finally the conclusion that foreign tax redeterminations with respect to pre-1987 accumulated_profits must be taken into account by adjusting the appropriate annual layers of pre-1987 accumulated_profits and pre-1987 foreign_income_taxes is entirely consistent with the purpose of the foreign_tax_credit to alleviate double_taxation of foreign_source_income usparent seeks to claim a deemed-paid foreign_tax_credit for taxes paid with respect to earnings_of forcorp4 that have not been and may never be distributed or deemed distributed and subject_to tax in the united_states the result usparent seeks in addition to being squarely contradicted by the statutory and regulatory regime is flatly inconsistent with the congressional policy underlying the matching regime established by sec_902 see h 59_tc_53 in computing the deemed_paid_foreign_tax_credit accumulated_profits of each year must be matched with foreign taxes paid for that year accordingly any uncontested foreign_tax_redetermination with respect to its taxable years through must be taken into account in forcorp4’s annual layer of pre- foreign_income_taxes for the appropriate year similarly pending the resolution of the foreign contests the contested taxes forcorp4 paid in through with respect to taxable years through may provisionally be added to forcorp4’s annual layer of pre-1987 foreign_income_taxes for the appropriate year none of these taxes may be added to forcorp4’s post-1986_foreign_income_taxes pool in the year paid only taxes paid with respect to forcorp4’s and later taxable years are properly included in forcorp4’s post-1986_foreign_income_taxes pool please call if you have any further questions laid out above usparent cannot rely on that section as support for including taxes paid_by forcorp4 with respect to its pre-1987 accumulated_profits for its taxable years in its post-1986_foreign_income_taxes pool
